Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 13, 2022

The Court of Appeals hereby passes the following order:

A22A1259. WILLIAM LOUIS COBB, JR. v. THE STATE.

      In 2005, a jury found William Louis Cobb, Jr. guilty of numerous sexual
offenses. This Court affirmed Cobb’s convictions on appeal. Cobb v. State, 300 Ga.
App. 565 (685 SE2d 458) (2009). In 2022, Cobb filed a motion for out-of-time
appeal, which the trial court denied on March 8, 2022. Cobb then filed this appeal.
      However, in a recent case, the Supreme Court determined that a trial court
lacks authority to grant an out-of-time appeal. Cook v. State, ___ Ga. ___, ___ (5)
(Case No. S21A1270, decided March 15, 2022). This holding is to be applied to “all
cases that are currently on direct review or otherwise not yet final.” Id. Cobb,
therefore, “had no right to file a motion for an out-of-time appeal in the trial court;
his remedy, if any, lies in habeas corpus.” Rutledge v. State, ___ Ga. ___, ___ (Case
No. S21A1036, decided March 15, 2022). Rather than denying Cobb’s motion, the
trial court should have dismissed it. See id.
      Accordingly, the trial court’s order denying the motion for out-of-time appeal
is hereby VACATED, and this appeal is hereby REMANDED to the trial court, which
is DIRECTED to enter an order dismissing the motion for out-of-time appeal.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/13/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.